Citation Nr: 1012205	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a scar over the 
left eyebrow.

2.  Entitlement to service connection for psoriatic 
arthritis.

3.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his father



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to July 
1982.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied service 
connection for residuals of a laceration over the left eye, 
a mental disability and arthritis.

In January 2010, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

The Board notes that the RO issues a Statement of the Case 
in February 2008 which included the issues of service 
connection for verruca vulgaris and psoriasis.  In March 
2008, the Veteran appealed those issues.  Since that time, 
in a November 2008 rating decision, the RO has granted 
service connection for a skin disorder that includes verruca 
vulgaris and psoriasis; therefore, the issue of service 
connection for a skin disorder (adjudicated as separate 
)issues is no longer before the Board.

The issues of psoriatic arthritis and a psychiatric disorder 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

The Veteran's scar above his left eyebrow is due to a 
laceration that occurred during active service.


CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, the 
scar over his left eyebrow was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In this case, because the Board is granting the claim for 
service connection for a scar over the left eyebrow, the 
claim is substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. 
§ 5103A(a)(2) (VA not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004 
(holding that the notice and duty to assist provisions of 
the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish service connection or service-
connected aggravation for a present disability, generally, 
the evidence must show:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 
at 1163, 1166-67 (Fed. Cir. 2004).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Service Connection for Laceration Above Left Eyebrow

The Veteran contends that he sustained a laceration injury 
above his left eyebrow during service.  The Veteran 
testified during the January 2010 hearing that his scar 
above his left eyebrow was due to an incident in service 
where he fell and hit his head on a trash can.  The Veteran 
testified that he sought treatment for this incident.

The service treatment records show treatment for a 
laceration just above the left eyebrow in March 1982.  
Butterfly sutures were performed.  The discharge examination 
does not note a scar above the left eyebrow.

With regard to the Veteran's personal hearing testimony of 
in-service fall, injury, treatment, and residual scar above 
the left eyebrow, the Veteran is competent to provide lay 
evidence on such matters of observation, and there is no 
evidence of record suggesting that his statement was 
anything less than credible in this instance.  See generally 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Furthermore, the Board notes that the service treatment 
record corroborate the Veteran's statement that he sought 
treatment for a laceration over his left eyebrow.

On the question of current disability, the weight of the 
evidence demonstrates a slight scar over the left eyebrow.  
Veteran also showed his current scar to the Acting Veterans 
Law Judge during the January 2010 hearing.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds 
that service connection is warranted for the Veteran's scar 
over his left eyebrow.  38 U.S.C.A. § 3.303(b).   

(The issue of a possible psychiatric disorder due to head 
injury will not be addressed in this decision and will be 
addressed in the remand below.) 


ORDER

Service connection for a scar over the left eyebrow is 
granted.


REMAND

The Veteran claims that his current psoriatic arthritis is 
related to his active duty service.  The RO recently granted 
service connection for psoriasis, but denied the Veteran's 
claim for psoriatic arthritis.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  In this case, an 
examination is needed to determine the whether any current 
psoriatic arthritis is related to the Veteran's service or 
to his service-connected psoriasis.

The Veteran also claims that his psychiatric disabilities 
are due to head injuries he sustained during his military 
service.  The Veteran's father, uncle, and grandmother 
submitted statements attesting to the Veteran's behavior 
change after returning from service.  The claims file also 
shows treatment for a current psychiatric disability.  As 
the diagnosis of the Veteran's psychiatric disability has 
varied, the Board finds that an examination is necessary to 
determine the nature of the Veteran's current psychiatric 
disability, and for an opinion on the question of whether 
any currently diagnosed psychiatric disorder is related to 
service.

A review of the Veteran's post-service treatment records 
shows that he has been diagnosed with a variety of mental 
disorders, including PTSD and schizoaffective disorder.  In 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that a claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render" when 
determining what his actual claim may be and VA should 
consider alternative current conditions within the scope of 
the filed claim.  The Board finds that Clemons is applicable 
in this case.  Here, the Veteran initially filed a claim for 
service connection for a mental disorder.  Later, the 
Veteran filed a separate claim for service connection for 
PTSD, which was denied in March 2009.  The Veteran has 
complained of a variety of symptoms, including hearing 
voices and having nightmares.  

As the record shows a possible diagnosis of PTSD as well as 
a diagnosis of schizoaffective disorder, the Board finds 
that a comprehensive examination is needed to determine the 
diagnosis of the Veteran's current psychiatric disorder, and 
for an opinion as to whether it is related to service.  

Moreover, during the January 2010 Board personal hearing, 
the Veteran noted that he had applied for Social Security 
Administration (SSA) disability benefits, with his 
application for such benefits still pending.  The Veteran 
explained that he was seeking SSA benefits for his mental 
and physical disabilities.  To date, the record does not 
reflect that efforts have been made to obtain corresponding 
medical documentation.  Such efforts are required pursuant 
to 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, No. 2009-
7039 (Fed. Cir. Jan. 4, 2010) (VA must make a reasonable 
effort to obtain relevant records, which include a veteran's 
SSA records).  The AMC should attempt to obtain all records 
pertaining to his SSA benefits application.

Accordingly, the issues of service connection for psoriatic 
arthritis and a psychiatric disorder that includes PTSD are 
REMANDED for the following action:

1.  The RO/AMC should again send a VCAA 
letter to the Veteran pertaining to his 
claim for service connection for a 
psychiatric disorder that includes PTSD.  
The Veteran should be asked to provide 
specific details of the incident or 
incidents that he contends resulted in 
PTSD.  He should be given an appropriate 
amount of time to respond.

2.  Then, the Veteran should be afforded 
a VA mental disorders examination to 
determine the nature and etiology of any 
psychiatric disorder.  The relevant 
documents in the claims file should be 
made available to the examiner.

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file and 
the clinical findings of the 
examination, the examiner is requested 
to provide a diagnosis or diagnoses 
corresponding to the claimed psychiatric 
disorder.  

If PTSD is diagnosed, the examiner is 
requested to provide an opinion as to 
whether the PTSD diagnosis is based upon 
a corroborated in-service stressor.  

For all other diagnoses, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(that is, a 50 percent or greater 
probability) that the diagnosed 
disorders are etiologically related to 
the period of active service, to include 
head injuries.  Specifically, the 
examiner should comment on the treatment 
the Veteran received during service for 
hallucinations and the Veteran's reports 
that he began hearing voices while he 
was in service.  

A complete rationale should be given for 
all opinions and conclusions expressed 
in a typewritten report.

3.  The Veteran should be scheduled for 
a VA examination to determine whether he 
has psoriatic arthritis, and if so, 
whether it is related to service or to 
his service-connected psoriasis.  The 
relevant documents in the claims file 
should be made available to the 
examiner, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail.

The examiner should identify whether the 
Veteran has psoriatic arthritis or any 
other type of arthritis.  Then, the 
examiner should provide an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
arthritis had its onset in, or is 
medically related to, service or to a 
service-connected disability (including 
psoriasis). 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If a PTSD diagnosis is found, the 
RO/AMC should continue to develop the 
Veteran's PTSD claim as needed, 
including conducting stressor 
verification research and/or submitting 
appropriate inquiries to the Joint 
Service Records Research Center (JSRRC) 
to verify any claimed stressors.  

5.  SSA should be contacted, and all 
medical documentation corresponding to 
the Veteran's recent application for SSA 
disability benefits should be requested. 
All records obtained pursuant to this 
request should be included in the 
Veteran's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.

6.  After completion of the above 
development, the Veteran's claims for 
service connection for psoriatic 
arthritis and a psychiatric disorder 
that includes PTSD should be 
readjudicated.  If the determinations 
remain adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, and should be given an opportunity 
to respond.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


